Citation Nr: 1041321	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-23 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for aqueous tear deficiency 
with dry eyes.

2.  Entitlement to service connection for adjustment disorder 
with depressed mood.

3.  Entitlement to service connection for sleep disorder due to 
tonsillectomy, back and shoulder pain, to include as secondary to 
a service-connected disorder.

4.  Entitlement to service connection for uterine cervical 
dysplasia.

5.  Entitlement to service connection for a right ankle, foot, 
and Achilles tendon disability.

6.  Entitlement to a compensable rating prior to April 29, 2010 
for migraine headaches.

7.  Entitlement to an increased rating for migraine headaches 
effective April 29, 2010, currently evaluated as 10 percent 
disabling.

8.  Entitlement to a rating greater than 10 percent, prior to 
April 29, 2010, for herniated disc at C5-6.

9.  Entitlement to an increased rating for herniated disc at C5-
6, currently rated as 20 percent disabling.

10.  Entitlement to a rating greater than 10 percent prior to 
April 29, 2010 for a right shoulder disorder status post Bankhart 
procedure.

11.  Entitlement to an increased rating for a right shoulder 
disorder status post Bankhart procedure, effective April 29, 
2010, currently rated as 20 percent disabling.

12.  Entitlement to an increased rating for right upper extremity 
radiculopathy associated with the  right shoulder, currently 
rated at 10 percent.

13.  Entitlement to a rating greater than 10 percent prior to 
April 29, 2010 for degenerative disc disease of the lumbar spine 
with herniated disc at L4-5.

14.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with herniated disc at L4-5, 
effective April 29, 2010, currently rated as 20 percent 
disabling.

15.  Entitlement to an increased rating for right lower extremity 
radiculopathy associated with the  lumbar spine degenerative disc 
disease.

16.  Entitlement to an initial compensable rating for left knee 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to December 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, 
and a June 2010 rating decision by the VA Regional Office in 
Reno, Nevada (RO).

The issues have been recharacterized to comport to the evidence 
of record.

The issues of entitlement to service connection for aqueous tear 
deficiency, entitlement to service connection for adjustment 
disorder, entitlement to service connection for sleep disorder, 
and entitlement to service connection for uterine cervical 
dysplasia, are addressed in the Remand portion of the decision 
below, and are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence does not reflect a diagnosed right ankle, foot, 
or Achilles tendon disability.

2.  Prior to April 29, 2010, the Veteran's migraine headache 
disorder was manifested by migraine headaches involving neck 
pain, weakness, and fatigue.

3.  Beginning April 29, 2010, the Veteran's migraine headache 
disorder is manifested by prostrating migraine headaches 
occurring 1 or 2 times per month.

4.  Prior to April 29, 2010, the Veteran's herniated disc at C5-6 
was manifested by cervical spine flexion to 35 degrees at worst, 
and combined cervical flexion to 320 degrees at worst, with no 
evidence of abnormal spinal contour or related neurologic 
abnormalities.

5.  Beginning April 29, 2010, the Veteran's herniated disc at C5-
6 is manifested by cervical spine flexion to 25 degrees at worst, 
combined cervical flexion to 182 degrees at worst, but with no 
evidence of abnormal spinal contour, or related neurologic 
abnormalities.

6.  Prior to April 29, 2010, the Veteran's right shoulder 
disorder, status post Bankhart procedure, was manifested by 
forward flexion to 90 degrees at worst, and abduction to 60 
degrees at worst, when considering the effect of functional loss.

7.  Beginning April 29, 2010, the Veteran's right shoulder 
disorder, status post Bankhart procedure, is manifested by 
forward flexion to 85 degrees, and abduction to 70 degrees.

8.  The Veteran's right upper extremity radiculopathy, found to 
be related to her right shoulder disorder, is manifested by no 
more than moderate incomplete paralysis of the median nerve.

9.  Prior to April 29, 2010, the Veteran's degenerative disc 
disease of the lumbar spine with herniated disc at L4-5 was 
manifested by flexion to 80 degrees at worst and by combined 
thoracolumbar range of motion of 205 degrees at worst.

10.  Beginning April 29, 2010, the Veteran's degenerative disc 
disease of the lumbar spine with herniated disc at L4-5 is 
manifested by flexion to 35 degrees and by combined thoracolumbar 
range of motion of 141 degrees.

11.  The Veteran's right lower extremity radiculopathy, found to 
be related to her lumbar spine degenerative joint disease, is 
manifested by no more than moderate incomplete paralysis of the 
external popliteal nerve.

12.  The Veteran's left knee patellofemoral syndrome is 
manifested by flexion to 130 degrees at worst, and extension to 0 
degrees at worst, with no evidence of degenerative arthritis, 
additional functional loss, instability, or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle, foot, 
and Achilles tendon disability have not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2010).

2.  The criteria for an initial compensable rating prior to April 
29, 2010 for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2010).

3.  The criteria for a 30 percent rating, but no greater, 
effective April 29, 2010 for migraine headaches have been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

4.  The criteria for an evaluation greater than 10 percent, prior 
to April 29, 2010, for herniated disk at C5-6 have not been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

5.  The criteria for an increased evaluation for herniated disk 
at C5-6, effective April 29, 2010,  have not been met.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2010).

6.  The criteria for a 30 percent rating, but no greater, prior 
to April 29, 2010 for a right shoulder disorder, status post 
Bankhart procedure, have been met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2010); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

7.  The criteria for an increased evaluation for a right shoulder 
disorder, status post Bank hart procedure, effective April 29, 
2010, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2010).

8.  The criteria for a 30 percent rating, but no greater, for 
right upper extremity radiculopathy associated with the Veteran's 
right shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8515 (2010).

9.  The criteria for an initial evaluation greater than 10 
percent, prior to April 29, 2010, for degenerative disc disease 
of the lumbar spine with herniated disc at L4-5 have not been 
met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

10.  The criteria for an increased evaluation for degenerative 
disc disease of the lumbar spine with herniated disc at L4-5, 
effective April 29, 2010, have not been met.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2010).

11.  The criteria for a 20 percent rating, but no greater, for 
right lower extremity radiculopathy associated with the Veteran's 
lumbar spine degenerative disc disease have been met.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8521 (2010).

12.  The criteria for an initial compensable evaluation for left 
knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260-5014 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  November 2006 and November 2007 
letters satisfied the duty to notify provisions, to include 
notifying the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained the Veteran's service treatment records and VA 
medical treatment records; she has not identified any pertinent 
private medical records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The Veteran has not indicated, and the record does not contain 
evidence, that she is in receipt of disability benefits from the 
Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA 
examinations were conducted in January 2007, March 2007, and 
April 2010; the Veteran has not argued, and the record does not 
reflect, that these examinations were inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  Each of the examinations of record 
completed a full physical examination and recorded the pertinent 
clinical findings, reviewed the Veteran's claims file and her 
past medical history, and provided opinions based on both that 
history and the current disability picture.  To the extent that 
opinions were provided, each gave a rationale citing specific 
evidence.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Right Ankle, Foot, and/or Achilles Tendon Claim

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an inservice incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the evidence is against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records reflects evidence of a 
right ankle sprain in 2001, but no further treatment for a right 
ankle disorder, and no evidence of injury to, or a diagnosed 
disorder of, the right foot or Achilles tendon.  Subsequent to 
service, the Veteran stated at the January 2007 VA general 
medical examination that she was not claiming her "ankle 
condition" since she had not experienced ankle pain since 2001.  

There is no evidence of a currently diagnosed right ankle, foot, 
or Achilles tendon disorder.  During the appeal period, the 
Veteran denied experiencing right ankle, foot, or Achilles tendon 
symptomatology, and the objective medical evidence also does not 
reflect such findings on clinical examination, or a diagnosed 
disability.  Without competent evidence of a diagnosed 
disability, service connection for a claimed disorder cannot be 
awarded.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997).

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


Increased Rating Claims

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Where the Rating Schedule does not provide for a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

The primary concern in a claim for an increased rating for a 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of assigning 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Migraine Headache Disorder

Service connection for migraine headache disorder was granted by 
an April 2007 rating decision, and an initial noncompensable 
rating assigned under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  A June 2010 rating decision increased the assigned 
evaluation to 10 percent effective April 29, 2010.  A 10 percent 
rating is warranted for migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several months; a 
30 percent rating is warranted for migraines with characteristic 
prostrating attacks occurring on an average once a month over the 
last several months; and the maximum 50 percent rating is 
warranted for migraines with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Id.  The rating criteria do not define 
"prostrating," nor has the Court of Appeals for Veterans 
Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting 
Diagnostic Code 8100 verbatim but not specifically addressing the 
definition of a prostrating attack).  By way of reference, 
"prostration" is defined as "extreme exhaustion or 
powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th 
Ed. 2003).

Although the Veteran reported at the January 2007 VA examination, 
and at February 2008 and February 2009 VA outpatient visits, that 
she experienced migraine headaches twice per month, which also 
caused neck pain, weakness, and fatigue, the record does not 
reflect that these headaches were prostrating such that the 
Veteran was unable to perform her work duties or successfully 
complete her activities of daily living.  She also denied 
neurologic manifestations such as tics at the January 2007 VA 
examination, and photophobia and phonophobia at a February 2008 
VA outpatient visit.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved and a compensable rating prior to April 
29, 2010,is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 
Vet. App. at 54-56.  

However, beginning at the April 2010 VA examination, the Veteran 
reported headaches approximately 2 to 3 times per month.  The VA 
examiner concluded, after analyzing the Veteran's headache 
manifestations, that less than half were prostrating, but that 
each headache had a severe or preventive effect on her usual 
daily activities; this is supported by the Veteran's assertion 
that she had to leave work early when the headaches began, due to 
their severity.  On the basis of the severity of the Veteran's 
headaches as prostrating, coupled with their frequency, a 30 
percent rating is warranted.  However, the prostrating headaches 
are only reported, and found by the examiner, to be prostrating 
once or twice per month.  This does not meet the criteria for the 
next highest rating, which require that they be very frequent.  
Accordingly, the evidence supports an increased, 30 percent 
rating, but no more, for migraine headaches beginning April 29, 
2010.

Herniated Disc at C5-6

Service connection for herniated disc at C5-6 was granted by an 
April 2007 rating decision, and an initial 10 percent rating 
assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A June 2010 
rating decision increased that rating to 20 percent, effective 
April 29, 2010.  Id.  

Diagnostic Code 5242 is subsumed into the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating Formula).  
The General Rating Formula provides for a 10 percent rating for 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of the 
height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent 
rating is warranted for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent 
rating is warranted for forward flexion of the cervical spine is 
less than 15 degrees or less; or, favorable anklyosis of the 
entire cervical spine; a 40 percent rating is warranted for 
unfavorable anklyosis of the entire cervical spine.  Id.  

Any associated objective neurological abnormalities are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  Because the 
General Rating Formula is identical for all Diagnostic Codes 
pertaining to the spine other than for intervertebral disc 
syndrome, consideration of other relevant diagnostic codes 
pertaining to the spine is not required.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, 5243 (2010); 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Prior to April 29, 2010, cervical spine flexion was to 35 degrees 
at its worst, as noted at the January 2007 VA examination.  
Combined cervical spine range of motion was 320 degrees at both 
the January 2007 VA examination and at a July 2009 VA outpatient 
visit.  Moreover, while there were was tenderness of the cervical 
paraspinous region at September 2007 and June 2009 VA outpatient 
visits, and evidence of muscle spasm of the right and left 
cervical spine, those records do not show that the tenderness or 
muscle spasm resulted in abnormal spinal contour.  

The April 2010 VA examination report showed flexion of the 
cervical spine to 25 degrees, and combined range of motion of the 
cervical spine of 182 degrees.  This report, the only 
documentation dated beginning April 29, 2010, supports the 
currently assigned 20 percent rating as of that date.  However, 
there was no evidence of favorable or unfavorable anklyosis of 
the cervical spine shown at the April 2010 VA examination.  

Whether the Veteran's cervical spine degenerative disc disease 
causes a level of functional loss greater than that already 
contemplated by the assigned evaluations has also been 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2010).  Although there is evidence that the 
Veteran experiences pain during cervical spine range of motion 
testing, the extent to which the range of motion is additionally 
limited would not merit greater than a 10 percent rating prior to 
April 29, 2010, or greater than a 20 percent rating beginning 
April 29, 2010.  See id.; see also 38 C.F.R. § 4.71a, General 
Rating Formula.  The January 2007 VA examination report noted no 
additional limitation of motion with repetition, and the April 
2010 VA examination report indicated that while there was 
objective evidence of pain on active range of motion, and 
evidence of weakness and stiffness, there was no additional 
limitation of motion after three repetitions.  While those 
hallmark symptoms of functional loss documented in the record are 
duly recognized, the evidence does not reflect functional loss 
for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that 
contemplated in the initial evaluation assigned by this decision.  
Accordingly, the evidence does not support ratings greater than 
10 percent prior to April 29, 2010, or greater than 20 percent 
beginning April 29, 2010, on the basis of functional loss.  

There is no evidence that the Veteran has neurologic 
manifestations related to her cervical spine herniated disc.  
Although the record reflects evidence of right upper extremity 
radiculopathy, this has been found to be related to her service-
connected residuals of right shoulder injury.  Motor and sensory 
examination of the left upper extremity at the January 2007 and 
April 2010 VA examinations resulted in normal clinical findings; 
specifically, sensory reflex was 2/2 on pinprick and light touch 
in April 2010.  Accordingly, the evidence does not support 
separate ratings for neurologic manifestations related to the 
Veteran's cervical spine herniated disc.

The January 2007 VA examination report noted a diagnosis of 
intervertebral herniated disc of the cervical spine.  Therefore, 
it must be determined whether evaluating the Veteran's cervical 
spine disability under the Formula for Rating Intervertebral Disc 
Syndrome results in the higher evaluation when all disabilities 
are combined under § 4.25.  See 38 C.F.R. § 4.71a.  Under the 
General Rating Formula, the evidence of record supports a 10 
percent rating prior to April 29, 2010, and a 20 percent rating 
beginning April 29, 2010.  As there are no related neurologic 
disabilities, the "combined" evaluation is also 10 percent 
prior to April 29, 2010, and 20 percent beginning April 29, 2010.  
See id., General Rating Formula; see also 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome rates 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months.  A 10 percent 
rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months; a 20 
percent rating is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months; a 40 percent rating is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 60 
percent rating is assigned with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Id.  An incapacitating 
episode is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest prescribed by 
a physician and treatment by a physician.  Id. at Note (1).

The January 2007 VA examination report indicated that the Veteran 
did not have any incapacitating episodes as a result of her 
cervical spine disability.  Similarly, the April 2010 VA 
examination report, while noting the Veteran's complaints of 
daily flareups lasting for hours, with constant and severe pain, 
did not indicate that she had been prescribed bed rest to 
ameliorate these flareups.  The Veteran also did not report, at 
any time during the appeal period, missing any days at work 
solely due to her cervical spine disability.  Therefore, ratings 
greater than those assigned under the General Rating Formula are 
not warranted under the Formula for Rating Intervertebral Disc 
Syndrome.

The preponderance of the evidence is against a rating greater 
than 10 percent prior to April 29, 2010, or greater than 20 
percent effective April 29, 2010, for herniated disc at C5-6.  
There is no doubt to be resolved, and higher ratings are not 
warranted.
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Shoulder Disorder

Service connection for a right shoulder disorder status post 
Bankhart procedure was granted by an April 2007 rating decision, 
and an initial 10 percent rating assigned under Diagnostic Code 
5201; a June 2010 rating decision assigned a 20 percent rating 
effective April 29, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Diagnostic Code 5201 provides for a 20 percent rating when the 
range of motion of the major arm is limited to shoulder level (90 
degrees); a 30 percent rating when limited to midway between the 
side and shoulder level (45 degrees); and the maximum 40 percent 
rating when limited to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  

At the January 2007 VA examination, forward flexion of the right 
arm was to 150 degrees from side.  However, abduction was to 90 
degrees from the side, which meets the criteria for a 20 percent 
evaluation.  Accordingly, the evidence supports a 20 percent 
rating, but no greater, prior to April 29, 2010.

At the April 2010 VA examination, forward flexion of the right 
arm was to 85 degrees, and abduction was to 70 degrees.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required of that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2010).  Abduction of 70 degrees more nearly approximates 
limitation of motion to the shoulder level, rather than to 
halfway between shoulder and side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Accordingly, the evidence does not support greater 
than a 20 percent rating beginning April 29, 2010.

Whether the Veteran's right shoulder disorder causes a level of 
functional loss greater than that already contemplated by the 
assigned evaluations has also been considered.  DeLuca, 8 Vet. 
App. at 206; 38 C.F.R. §§ 4.40, 4.45.  There is evidence that the 
Veteran experienced pain during right shoulder range of motion 
testing.  At the January 2007 VA examination, pain was noted to 
have begun at 60 degrees of abduction.  This more nearly 
approximates the 30 percent rating under Diagnostic Code 5201, 
such that a higher evaluation is warranted prior to April 29, 
2010.  See id.; see also 38 C.F.R. § 4.71a, General Rating 
Formula.  However, the April 2010 VA examination report noted 
only additional limitation of motion, reduced from 25 degrees to 
20 degrees of internal rotation with repetition; otherwise, while 
there was objective evidence of pain on active range of motion, 
and evidence of weakness and stiffness, there was no additional 
limitation of motion after three repetitions.  Thus, the evidence 
does not reflect functional loss for the purposes of 38 C.F.R. §§ 
4.40 and 4.45, other than at the January 2007 VA examination.  
Accordingly, while the evidence of record supports a 30 percent 
evaluation prior to April 29, 2010, for functional loss, it does 
not support a rating greater than 20 percent beginning April 29, 
2010 on the basis of functional loss.  

A separate 10 percent rating for right upper extremity 
radiculopathy, as related to the Veteran's right shoulder 
disorder, was assigned by the June 2010 rating decision, 
effective April 29, 2010, under Diagnostic Code 8515.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2010).  Diagnostic Code 8515 
provides for 10, 30, and 50 percent ratings for incomplete 
paralysis of the median nerve that is mild, moderate, or severe, 
respectively, and a 70 percent rating for complete paralysis of 
the median nerve.  Id.  

At the April 2010 VA examination, the Veteran reported not being 
able to use her right arm when the pain of her right shoulder 
flared up, and noted that because of weakness of her right arm, 
she was unable to lift objects with it.  Although it was also 
noted that an electromyelogram was negative, the Board finds the 
Veteran's reports of her right upper extremity radiculopathy as 
credible, and especially in light of the right arm being her 
major upper extremity, concludes that the clinical findings at 
the April 2010 VA examination more nearly approximate moderate 
incomplete paralysis of the median nerve.  38 C.F.R. § 4.7.  As 
such, the evidence supports a 30 percent rating for right upper 
extremity radiculopathy.

The preponderance of the evidence is against a rating greater 
than 10 percent prior to April 29, 2010, or greater than 20 
percent effective April 29, 2010, for herniated disc at C5-6.  
There is no doubt to be resolved, and higher ratings are not 
warranted.
An increased rating to 30 percent, but no more, is warranted for 
right upper extremity radiculopathy.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Degenerative Disc Disease of the Lumbar Spine

Service connection for thoracolumbar spine degenerative disc 
disease was granted by an April 2007 rating decision, and an 
initial 10 percent rating assigned under Diagnostic Code 5242; a 
June 2010 rating decision assigned a 20 percent rating effective 
April 29, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The General Rating Formula provides for a 10 percent rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, General 
Rating Formula.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent rating is assigned when there is 
forward flexion of the thoracolumbar spine 30 degrees or less, or 
favorable anklyosis of the entire thoracolumbar spine.  Id.  

Any associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are to be rated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  Because the General 
Rating Formula is identical for all Diagnostic Codes pertaining 
to the spine other than for intervertebral disc syndrome, 
consideration of other relevant diagnostic codes pertaining to 
the spine is not required.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5236, 5238, 5239, 5240, 5241, 5243; see also 
Schafrath, 1 Vet. App. at 595.

Prior to April 29, 2010, lumbosacral spine flexion was to 90 
degrees at the January 2007 VA general medical examination, and 
to 80 degrees at an April 2009 VA outpatient visit.  Combined 
lumbosacral spine range of motion was 240 degrees at the January 
2007 VA examination, and to 205 degrees at a July 2009 VA 
outpatient visit.  Lumbar spine tenderness was noted at January 
2008, March 2008, and April 2010 VA outpatient visits, and lumbar 
muscle spasms were noted at an April 2009 VA outpatient visit, 
but there is no evidence that either the tenderness or the muscle 
spasms resulted in abnormal gait or abnormal spinal contour.  
Accordingly, the evidence of record does not support greater than 
a 10 percent rating for lumbar spine degenerative disc disease 
prior to April 29, 2010.

The April 2010 VA examination report showed flexion of the 
lumbosacral spine to 35 degrees, and combined range of motion of 
the lumbosacral spine of 141 degrees.  This report, the only 
documentation dated beginning April 29, 2010, supports the 
currently assigned 20 percent rating as of that date.  However, 
there was no evidence of favorable or unfavorable anklyosis of 
the lumbosacral spine shown at the April 2010 VA examination.  
Accordingly, the evidence does not support greater than a 20 
percent rating beginning April 29, 2010.

Whether the Veteran's lumbar spine degenerative disc disease 
causes a level of functional loss greater than that already 
contemplated by the assigned evaluations has also been 
considered.  DeLuca v. Brown, 8 Vet. App. at 206; 38 C.F.R. 
§§ 4.40, 4.45.  Although there is evidence that the Veteran 
experiences pain during lumbosacral spine range of motion 
testing, the extent to which the range of motion is additionally 
limited would not merit greater than a 10 percent rating prior to 
April 29, 2010, or greater than a 20 percent rating beginning 
April 29, 2010.  See id.; see also 38 C.F.R. § 4.71a, General 
Rating Formula.  The January 2007 VA examination report noted no 
further limitation of motion with repetition, and the April 2010 
VA examination report indicated that while there was objective 
evidence of pain on active range of motion, and evidence of 
weakness and stiffness, there was no additional limitation of 
motion after three repetitions.  While those hallmark symptoms of 
functional loss documented in the record are duly recognized, the 
evidence does not reflect functional loss for the purposes of 38 
C.F.R. §§ 4.40 and 4.45 beyond the assigned ratings.  
Accordingly, the evidence does not support ratings greater than 
10 percent prior to April 29, 2010, or greater than 20 percent 
beginning April 29, 2010, for lumbar spine degenerative disc 
disease on the basis of functional loss.  

A separate 10 percent rating for right lower extremity 
radiculopathy, as related to the Veteran's lumbar spine 
degenerative disc disease, was assigned by the June 2010 rating 
decision, effective April 29, 2010, under Diagnostic Code 8521.  
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010).  Diagnostic Code 
8521 provides for 10, 20, and 30 percent ratings for incomplete 
paralysis of the external popliteal (common peroneal) nerve that 
is mild, moderate, or severe, respectively, and a 40 percent 
rating for complete paralysis of the median nerve.  Id.  

At the April 2010 VA examination, the Veteran reported numbness 
and paresthesias.  While motor examination was normal, the 
examiner commented that the right lateral thigh, lower leg, and 
foot all had decreased sensory reflexes, which tested as 1/2.  
Taking as credible the Veteran's reports that during flareups, 
her radicular symptoms contributed to prevent her from walking 
more than a few yards, the Board finds that the clinical findings 
of record more nearly approximate moderate incomplete paralysis 
of the external popliteal nerve.  As such, the evidence of record 
supports a 20 percent rating, but no greater, for right lower 
extremity radiculopathy.

The evidence of record also does not support a separate 
evaluation for other neurological abnormalities associated with 
the Veteran's lumbar spine degenerative disc disease.  The 
Veteran denied bladder and bowel dysfunction at the January 2007 
and April 2010 2009 VA examinations and at March 2008 and May 
2008 VA outpatient visits, and has not otherwise argued that she 
experiences these conditions.

The January 2007 VA examination report noted a diagnosis of 
intervertebral herniated disc of the lumbar spine.  Therefore, it 
must be determined whether evaluating the Veteran's lumbar spine 
disability under the Formula for Rating Intervertebral Disc 
Syndrome results in the higher evaluation when all disabilities 
are combined under § 4.25.  See 38 C.F.R. § 4.71a.  Under the 
General Rating Formula, the evidence of record supports a 10 
percent evaluation prior to April 29, 2010, and a 20 percent 
rating beginning April 29, 2010, with a 20 percent rating for 
moderate incomplete paralysis of the external popliteal nerve 
beginning April 29, 2010.  Combining the evaluations for these 
disabilities results in a 10 percent combined evaluation prior to 
August 18, 2009, and a 40 percent combined evaluation beginning 
August 18, 2009.  See id., General Rating Formula; see also 38 
C.F.R. § 4.25.

Although at the January 2007 VA examination, the Veteran reported 
a history of incapacitating episodes, and indicated that she had 
20 episodes in the last 12 months, lasting 2 days each.  While 
the Veteran indicated that during these periods, she had been 
instructed to remain in bed by her physician, the remainder of 
the evidence, to include her VA outpatient treatment records, 
does not confirm her assertions.  As these occurrences did not 
meet the VA definition of that term, evaluating the Veteran's 
lumbar spine degenerative disc disease under the Formula for 
Rating Intervertebral Disc Syndrome does not result in a higher 
evaluation than when the evaluations assigned to the neurological 
and orthopedic manifestations of her lumbar spine degenerative 
disc disease under the General Rating Formula are combined.  

The evidence of record also does not support a rating greater 
than 20 percent beginning April 29, 2010, under the Formula for 
Rating Intervertebral Disc Syndrome.  At the April 2010 VA 
examination, the Veteran reported 10 days of incapacitation in 
the last 12 months, as she reported that her low back pain and 
radicular symptoms made her unable to walk for more than a few 
yards; the VA examiner also specifically indicated that her 
incapacitating episodes were due to intervertebral disc syndrome.  
However, her report of 10 days of incapacitation over the last 12 
months would only merit a 20 percent rating under the Formula for 
Rating Intervertebral Disc Syndrome.  Id.  Thus, a higher rating, 
beginning April 29, 2010, does not result under the Formula for 
Rating Intervertebral Disc Syndrome, as compared to when the 
evaluations assigned to the neurological and orthopedic 
manifestations of her lumbar spine degenerative disc disease 
under the General Rating Formula are combined.

The preponderance of the evidence is against the claim for a 
rating greater than 10 percent for degenerative disc disease of 
the lumbar spine prior to April 29, 2010 or a rating greater than 
20 percent for degenerative disc disease of the lumbar spine 
effective April 29, 2010   There is no doubt to be resolved, and 
increased ratings are not warranted.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  An increased rating 
of 20 percent, but no more, for right lower extremity 
radiculopathy is warranted.

Left Knee Patellofemoral Syndrome 

Service connection for left knee patellofemoral syndrome was 
granted by an April 2007 rating decision, and an initial 10 
percent rating assigned under Diagnostic Code 5260-5014.  38 
C.F.R. § 4.71a, Diagnostic Codes 5014, 5260.  If a rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded by 
a hyphen.  38 C.F.R. § 4.27 (2010).  Thus, the assigned 
diagnostic code reflects that the Veteran's left leg limitation 
of flexion resulted in osteomalacia.

Under Diagnostic Code 5014, osteomalacia shall be rated based on 
limitation of motion of the affected part, as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 
C.F.R. § 4.71a, Diagnostic Code 5014 (2010).  Degenerative 
arthritis established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating is assigned when there 
is x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2010).

Diagnostic Code 5260 provides noncompensable, 10, 20, and 30 
percent ratings when flexion of the knee is limited to 60 
degrees, 45 degrees, 30 degrees, and 15 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 
provides noncompensable, 10, 20, 30, 40, and 50 percent ratings 
when extension of the knee is limited to 5 degrees, 10 degrees, 
15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

At the January 2007 VA general medical examination, flexion of 
the left knee was to 140 degrees, and extension was to 0 degrees.  
At the April 2010 VA examination, flexion of the left knee was to 
130 degrees, and extension was to 0 degrees.  There was also no 
evidence of arthritis on x-ray at either examination.  As the 
Veteran's left knee flexion is not shown to be limited to 60 
degrees or less, and left knee extension is not shown to be 
limited to 5 degrees or less, the evidence of record does not 
support an initial compensable evaluation for the Veteran's left 
knee patellofemoral syndrome.  

Whether there is additional functional limitation due to factors 
such as pain and weakness has been considered.  See DeLuca, 8 
Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  However, the April 
2010 VA examiner concluded that there was no additional 
limitation of motion after repetition.  Thus, there is no 
evidence of functional loss beyond that contemplated by the 
assigned evaluation.  There was also no loss of extension to a 
compensable degree, precluding assignment of a separate 
evaluation for limitation of both flexion and extension under 
VAOGCPREC 9-2004, 69 Fed. Reg. 59,990 (September 17, 2004).  

Other rating criteria pertaining to the knee and leg have been 
reviewed to determine if a higher evaluation is warranted under 
alternate Diagnostic Codes.  See Schafrath, 1 Vet. App. at 595.  
However, there is no evidence of anklyosis, symptomatic removal 
of the semilunar knee cartilage, or genu recurvatum of the knee.  
A meniscus abnormality was noted at the April 2010 VA 
examination, but physical examination did not find it to be 
dislocated or absent.  Therefore, Diagnostic Codes 5256, 5259, 
and 5263 are not for application.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5259, and 5263 (2010).  There is also no evidence of 
recurrent subluxation or lateral instability.  At the January 
2007 VA examination, the Veteran denied experiencing episodes of 
dislocation or recurrent subluxation.  At the January 2010 VA 
examination, the Veteran reported instability, but instability or 
subluxation was not found on physical examination.  Therefore, 
Diagnostic Code 5257 is not for application.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2010).

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Considerations

Consideration has also been given regarding whether any of the 
assigned schedular evaluations are inadequate, requiring that the 
RO refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an extra-
schedular evaluation where a service-connected disability 
presents an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  
An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders, but the medical evidence 
reflects that those symptoms are not present in this case.  The 
diagnostic criteria also adequately describe the severity and 
symptomatology of the Veteran's disabilities.  She has not 
required hospitalization since her March 2004 shoulder surgery, 
in service, and marked interference of employment has not been 
shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.


ORDER

Service connection for a right ankle, foot, and Achilles tendon 
disability is denied.

A compensable rating prior to April 29, 2010 for migraine 
headaches is denied.

A 30 percent rating for migraine headaches, but no greater, 
beginning April 29, 2010 is granted subject to the applicable 
regulations concerning the payment of monetary benefits.

A rating greater than 10 percent, prior to April 29, 2010, for 
herniated disc at C5-6, is denied.

An increased rating for herniated disc at C5-6 is denied.

A 30 percent rating, but no greater, prior to April 29, 2010 for 
a right shoulder disorder status post Bankhart procedure is 
granted subject to the applicable regulations concerning the 
payment of monetary benefits.

A rating greater than 20 percent for a right shoulder disorder 
status post Bankhart procedure effective April 29, 2010, is 
denied.

A 30 percent rating, but no greater, for right upper extremity 
radiculopathy associated with the Veteran's right shoulder 
disorder is granted, subject to the applicable regulations 
concerning the payment of monetary benefits.

An initial rating greater than 10 percent prior to April 29, 2010 
for degenerative disc disease of the lumbar spine with herniated 
disc at L4-5, is denied.

An increased evaluation for degenerative disc disease of the 
lumbar spine with herniated disc at L4-5 is denied.

A 20 percent rating, but no greater, for right lower extremity 
radiculopathy associated with the Veteran's lumbar spine 
degenerative disc disease is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

An initial compensable evaluation for left knee patellofemoral 
syndrome is denied.


REMAND

An April 2004 service treatment record reflects diagnoses of 
refractive error and dry eye.  No eye disorder was noted on the 
Veteran's August 2006 Medical Board Report, but at the March 2007 
VA eye examination, the Veteran reported a five-year history of 
dry eye.  The VA examiner diagnosed aqueous tear deficiency with 
mild dry eyes, but did not provide an opinion as to whether the 
current diagnosis was related to the diagnosis of dry eye in 
April 2004.  Accordingly, a new examination is required to 
determine whether such a nexus exists.  

While the January 2001 service entrance examination does not 
reflect that the Veteran claimed a preexisting psychiatric 
disorder, or that one was found by the examining military 
physician, a December 2003 service treatment record reflects the 
Veteran's report that she had a history of depressed mood since 
childhood.  Conversely, her service treatment records reflect 
significant mental health clinic visits, only beginning in the 
spring of 2002 after a suicide attempt in the context of her 
physically abusive marriage.  At the January 2007 VA examination, 
subsequent to service, the Veteran reported a history of 
depressed mood since childhood, with no current symptoms; a 
February 2009 outpatient treatment record reflected her report of 
childhood anger and depression secondary to sexual abuse, but 
also a history of domestic violence during her inservice/military 
marriage, and current complaints of anxiety and depression.  
Ultimately, while the January 2007 VA examination confirms the 
presence of a currently diagnosed psychiatric disorder, no nexus 
opinion was offered.  As such, it must be determined both whether 
a psychiatric disorder preexisted service; if so, whether it was 
aggravated by service, and if not, whether the currently 
diagnosed disorder had its onset in or is otherwise related to 
service.  

The Veteran has also asserted that she experiences sleep 
disturbance, which she argues is related to her history of 
tonsillectomy, and/or the characteristic pain resulting from her 
service-connected back and shoulder disorders.  Her service 
treatment records reflect that she underwent a tonsillectomy in 
November 2003, and her report at a May 2009 VA outpatient visit 
that she experienced insomnia.  The Board finds that the etiology 
of the Veteran's sleep disturbance is unclear; specifically, the 
record does not show whether the Veteran's sleep disturbance is a 
symptom of her diagnosed psychiatric disorder, or is a separate 
disorder that is related directly to service, or to one or more 
of her service-connected disorders.  For this reason, a VA 
examination is required to clarify the diagnostic picture of her 
sleep disturbance, and to determine its etiology.  

The Veteran's service treatment records show an inservice history 
of cervical dysplasia, to include completion of a loop 
electrosurgical excision procedure (LEEP) in September 2003.  
Uterine cervical dysplasia is defined as "cellular deviations 
from the normal in the epithelium of the uterine cervix . . . it 
is considered a precursor to carcinoma."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 577 (30th Ed. 2003).  Subsequent to the LEEP, 
she had normal Papanicolaou tests (Pap smears) in April 2004, May 
2004, July 2005, and August 2006.  The August 2006 Medical Board 
Report noted the Veteran's history of cervical dysplasia, and 
found that it was incurred in service but not currently 
compensable or ratable.  The postservice evidence showed normal 
Pap smears until a March 2009 Pap smear showed low grade squamous 
intraepithelial lesion and a positive test for human papilloma 
virus (HPV); the September 2009 Pap smear showed "atypical cells 
of undetermined significance."  

The types of evidence indicating that a current disability may be 
associated with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the 
five-year period of normal Pap smears calls into question what 
would otherwise appear to be continuity of symptomatology 
beginning in service.  Accordingly, a VA examination is required 
to determine whether the current abnormal findings are related to 
those found in service.  

Accordingly, the issues of entitlement to service connection for 
aqueous tear deficiency, entitlement to service connection for 
adjustment disorder, and entitlement to service connection for 
sleep disorder, and entitlement to service connection for uterine 
cervical dysplasia, are REMANDED for the following actions:

1.  Forward the Veteran's claims file and a 
copy of this Remand to a VA examiner of the 
appropriate expertise.  After review of the 
Veteran's claims file, he or she should opine 
as to whether it is at least as likely as not 
(i.e., a 50 percent probability or greater), 
that the aqueous tear deficiency disability 
diagnosed at the March 2007 VA examination is 
related to the April 2004 inservice dry eye 
diagnosis.  Any opinions provided by the 
examiner should be supported by a thorough 
discussion of the reasoning and basis for his 
or her opinion.  If the examiner feels that the 
requested opinion cannot be rendered without 
resorting to speculation, the examiner should 
state whether the need to speculate is caused 
by a deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner (i.e. 
additional facts are required, or the examiner 
does not have the needed knowledge or 
training).

2.  Schedule the Veteran for a VA examination 
with a psychiatrist or psychologist to 
determine the etiology of any psychiatric 
disorder found.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All pertinent symptomatology 
and findings must be reported in detail.  The 
examiner must record all pertinent medical 
complaints, symptoms, and clinical findings, 
and must review the results of any testing 
prior to completion of the report.  

Following a review of the service and 
postservice medical records, and the 
examination results, the examiner is to 
determine whether the Veteran currently 
experiences a psychiatric disability.  If a 
psychiatric disability is diagnosed, the 
examiner is to offer an opinion as to whether 
the psychiatric disability first manifested 
prior to service, or first manifested in 
service.  If it is found that the psychiatric 
disability existed prior to service, the 
examiner should opine as to whether it was 
aggravated (permanently worsened) by service, 
or any incident therein.  If it is found that 
the psychiatric disability first manifested in 
service, then the examiner should opine as to 
whether the currently diagnosed disorder is at 
least as likely as not (i.e. a 50 percent 
probability or more) related to service.  

A complete rationale must be provided for all 
opinions stated.  If the examiner feels that 
the requested opinion cannot be rendered 
without resorting to speculation, the examiner 
should state whether the need to speculate is 
caused by a deficiency in the state of general 
medical knowledge (i.e. no one could respond 
given medical science and the known facts) or 
by a deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge or 
training).

3.  Schedule the Veteran for a VA neurology 
examination to determine the nature and 
etiology of any current sleep disorder.  The 
claims folder and a copy of this Remand must be 
made available to and reviewed by the physician 
in conjunction with the examination. All 
indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  After such review and 
examination, the VA examiner should state 
whether it is at least as likely as not (i.e., 
at least a 50% probability) that any currently-
diagnosed sleep disorder is directly related to 
service, caused by a service-connected 
disorder, or a symptom (not a separate and 
discrete disorder) of another disability (such 
as an acquired psychiatric disorder).  

A complete rationale must be provided for all 
opinions stated.  If the examiner feels that 
the requested opinion cannot be rendered 
without resorting to speculation, the examiner 
should state whether the need to speculate is 
caused by a deficiency in the state of general 
medical knowledge (i.e. no one could respond 
given medical science and the known facts) or 
by a deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge or 
training).

4.  Schedule the Veteran for a VA examination 
to determine the current nature and etiology of 
any gynecologic disorder found.  The claims 
file and a copy of this Remand must be reviewed 
by the examiner in conjunction with the 
examination.  Based on review of the record, 
physical examination of the Veteran, and the 
findings of all pertinent laboratory tests 
conducted, the examiner should state the nature 
(medical diagnosis) of any uterine cervical 
disability found, and opine as to whether it is 
at least as likely as not (50% or better 
probability) that such disability is related to 
the abnormal inservice gynecological findings 
and diagnoses.  

A complete rationale must be provided for all 
opinions stated.  If the examiner feels that 
the requested opinion cannot be rendered 
without resorting to speculation, the examiner 
should state whether the need to speculate is 
caused by a deficiency in the state of general 
medical knowledge (i.e. no one could respond 
given medical science and the known facts) or 
by a deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge or 
training).

5.  Notify the Veteran that it is her 
responsibility to report for the scheduled 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report for 
the aforementioned examinations, obtain 
documentation showing that notice scheduling 
the examination was sent to the last known 
address of record, and indicate whether any 
notice that was sent was returned as 
undeliverable.

6.  When the above development has been 
completed, readjudicate the issues on appeal.  
If any of the benefits sought on appeal remain 
denied, issue an additional supplemental 
statement of the case to the Veteran and her 
representative.  After the Veteran and her 
representative have had an adequate opportunity 
to respond, return the appeal to the Board for 
appellate review.

No action is required by the Veteran until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


